JOHNSON, Judge.
In this petition for writ of certiorari, the petitioner contends that the Order of the Marion County School Board did not contain any specific findings of fact.
A review of the record on appeal discloses that the petitioner was actually guilty of willful neglect of duty by reason of his failure, without good cause, to be in his classroom on the date of August 26, 27, 28 and 31, 1970. The order of the School Board recites these facts, that is, that the petitioner was not in his classroom on said dates, and without good cause.
We are of the opinion, and so hold, that the order appealed does stand the test enunciated in Powell v. Board of Public Instruction of Levy County, 229 So.2d 308 (Fla.App. 1st, 1969), and Ford v. Bay County School Board, 246 So.2d 119 (Fla. App. 1st, 1970) as to the findings of fact required in the Order terminating the petitioner’s employment. But, inasmuch as it would probably save the School Board and the courts if the School Board’s attorneys would insist upon more detailed statements of the facts as found being stated in the Order, we suggest that this be done hereinafter by the School Boards.
Petition for certiorari is denied.
RAWLS, C. J., and HOWELL, CHARLES COOK, Jr., Associate Judge, concur.